Citation Nr: 1337845	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  13-09 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  He died in April 2012.  The appellant is the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 determination by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for the cause of the Veteran's death. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The appellant seeks service connection for the cause of the Veteran's death.
To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the immediate or underlying cause.

The evidence of record establishes that the Veteran served in the Republic of Vietnam during the Vietnam War and therefore exposure to herbicides is presumed.  The Veteran's death certificate reveals that the immediate cause of death was "sudden cardiac death."  Other significant conditions contributing to death, but not resulting in the underlying cause were hypertensive cardiovascular disease, chronic obstructive pulmonary disease, dyslipidemia, and a history of HIV (positive).  In a statement dated March 2013 (VA Form 9), the appellant contends that the Veteran's sudden cardiac death is related to ischemic heart disease under 38 C.F.R. § 3.309(e) (2013) (ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Essentially, the appellant maintains that presumptive service connection for the cause of the Veteran's death is warranted.  For these reasons, the Board finds that a VA medical opinion is warranted to assist in determining the nature and etiology of the Veteran's death. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be reviewed by a VA cardiologist for a medical opinion concerning the cause of the Veteran's death.  The examiner is requested to respond to the following questions:

a.  Is it at least as likely as not that the immediate cause of the Veteran's death listed as "sudden cardiac death" means acute, subacute, and/or old myocardial infarction?  See April 13, 2012 death certificate.

b.  Is it at least as likely as not that the Veteran had ischemic heart disease at the time of his death? 

c.  Is it at least as likely as not that the Veteran's service-connected duodenal ulcer and/or pneumothorax disabilities, caused or contributed substantially or materially to his death?

A complete rationale should be provided for all opinions rendered.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue of service connection for the cause of the Veteran's death should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative a supplemental statement of the case, and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


